DETAILED ACTION
Status
This Office Action is responsive to claim amendments filed for No. 16/162,050 on January 24, 2022. Please note: Claims 1, 12 and 19 have been amended, claims 4 and 15 have been canceled, and claim 22 has been newly added. Claims 1-3, 5-14 and 16-22 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 7-14 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 20190171860 A1), hereinafter Wu, in view of Yang (US 20160260380 A1; Cited in PTO-892 dated 10/04/2021), in further view of Yang (US 20140168157 A1), hereinafter Yang-2, in further view of Joo et al. (US 20040213440 A1), hereinafter Joo, and in further view of Miyake (US 20180018918 A1) and Takesue (US 20150316958 A1).

Regarding Claim 1, Wu teaches:
A fingerprint sensor (FIG. 10) comprising:
at least one sensor pixel arranged in a sensing area (See paragraph [0100]: at least one sensor pixel  is arranged in the depicted sensing area in FIG. 10), wherein the sensor pixel (See FIG. 4) includes:
a pixel electrode coupled to a first node (See FIG. 4: 111 coupled to a first node);
a first transistor (T5) coupled between the first node and a second power line (V3) (See FIG. 4: T5 is coupled between the first node and V3), the first transistor including a first gate electrode coupled to a first scan line (SL2) (See FIG. 4: T5 includes a first gate electrode coupled to SL2);
a second transistor (T2) coupled between a readout line (101) and a first power line (V1) (FIG. 4: T2 coupled between 101 and V1), the second transistor including a first gate electrode coupled to the first node (See FIG. 4: T2 includes a first gate electrode coupled to the first node); and
a third transistor (T1) coupled between the second transistor and the first power line to connect the second transistor to the first power line (See FIG. 4: T1 coupled between T2 and V1 to connect T2 to V1; See paragraph [0049]), the third transistor including a first gate electrode coupled to a second scan line (SN) (See FIG. 4: T1 includes a first gate electrode coupled to SN).
Wu does not explicitly teach:
the first transistor including a second gate electrode opposite to the first gate electrode, the second gate electrode being coupled to the second power line;
a first capacitor coupled between the first node and a second scan line, and comprising a first electrode, and a second electrode comprising a portion of the pixel electrode that overlaps with, and entirely surrounds a periphery of, the first electrode of the first capacitor in a plan view;
the second transistor including a second gate electrode opposite to the first gate electrode; and 
the third transistor including a second gate electrode opposite to the first gate electrode and coupled to the first power line,
wherein the first electrode of the first capacitor is electrically connected to the first gate electrode of the third transistor and the second scan line via at least one contact hole, 
wherein the second electrode of the first capacitor overlaps the first electrode of the first capacitor in the plan view, and
wherein an area of the pixel electrode is greater than an area of the first electrode of the first capacitor in the plan view.
However, in the same field of endeavor, fingerprint sensors (Yang, Abstract), Yang teaches:
	A sensor pixel (See FIG. 14 and FIG. 2 showing a detailed sensor pixel) including:
a first capacitor (Cj) coupled between a first node (d) and a second scan line (Scan2) (See FIG. 2, showing the coupling of C3), and comprising a first electrode, and a second electrode (See paragraph [0127]) comprising a portion of a pixel electrode that overlaps with the first electrode of the first capacitor in a plan view (See paragraph [0151]: the first electrode of Cj can include a pole piece integrated into it. Therefore, the combined pole piece and first electrode can be interpreted as a pixel electrode. Furthermore, in order for the first electrode of Cj to form a capacitance Cj with the second electrode, the second electrode must be overlapping with the first electrode of the first capacitor in a plan view),
wherein the first electrode of the first capacitor is electrically connected to a first gate electrode of a third transistor (M3) and a second scan line (Scan2) (See FIG. 2), 
wherein the second electrode of the first capacitor overlaps the first electrode of the first capacitor in the plan view (See paragraph [0127]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the fingerprint sensor (as taught by Wu) by including a first capacitor coupled between the first node and a second scan line, and comprising a first electrode, and a second electrode comprising a portion of the pixel electrode, wherein the first electrode of the first capacitor is electrically connected to the first gate electrode of the third transistor and the second scan line (as taught by Yang). Doing so would have enabled the second transistor to be in the on or off state based on the potential at the second end of the first capacitor, thereby enabling a signal read line to transmit a signal corresponding to the state of the second transistor (See Yang, paragraph [0165]). To elaborate, Yang discloses in paragraph [0165] that the potential at the gate electrode of M2 depends on Cj. Therefore, the first capacitor of Yang provides additional control of the second transistor to be in the on or off state. Furthermore, implementing the first capacitor so that a second electrode comprises a portion of the pixel electrode, as taught by Yang, would have allowed for manufacturing to be simplified by implementing the pixel electrode as an electrode of the first capacitor (See Yang, paragraph [0151]).
Wu in view of Yang does not explicitly teach (see elements emphasized in italics):
the first transistor including a second gate electrode opposite to the first gate electrode, the second gate electrode being coupled to the second power line;
the first capacitor comprising the second electrode that overlaps with, and entirely surrounds a periphery of, the first electrode of the first capacitor in a plan view;
the second transistor including a second gate electrode opposite to the first gate electrode; and 
the third transistor including a second gate electrode opposite to the first gate electrode and coupled to the first power line,
wherein the first electrode of the first capacitor is electrically connected to the first gate electrode of the third transistor and the second scan line via at least one contact hole, 
wherein an area of the pixel electrode is greater than an area of the first electrode of the first capacitor in the plan view.
However, in the same field of endeavor, touch sensors (Yang-2, Abstract), Yang-2 teaches:
wherein a first electrode of a first capacitor (C1) is electrically connected to a second scan line (S2) (See paragraph [0028], lines 24-25; See FIG. 2) via at least one contact hole (See FIG. 1, showing that C1 is connected to S2 via a contact hole; See paragraph [0030], paragraph [0037] discussing the use of contact holes to connect elements in different layers), 
wherein a second electrode of the first capacitor overlaps the first electrode of the first capacitor in a plan view (See paragraph [0030], lines 19-21; See FIG. 1), and
wherein an area of a pixel electrode (N1) is greater than an area of the first electrode of the first capacitor in the plan view (See FIG. 1, showing that an area of N1 is greater than an area of the first electrode of C1 in the plan view).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the fingerprint sensor (as taught by Wu in view of Yang) so the first electrode of the first capacitor is electrically connected to the first gate electrode of the third transistor and the second scan line via at least one contact hole (using at least one contact hole, as taught by Yang-2 to make the connection between the first capacitor and the third transistor and second scan line, as taught by Yang), wherein an area of the pixel electrode is greater than an area of the first electrode of the first capacitor in the plan view (as taught by Yang-2). Doing so would have facilitated a connection between the first capacitor and structures in other layers (See Yang-2, paragraphs [0030], paragraph [0037]) and allowed for the sensitivity of the device to be increased by making the pixel electrode with a relatively large area (See Yang, paragraph [0151).
Wu in view of Yang, in further view of Yang-2 does not explicitly teach:
the first transistor including a second gate electrode opposite to the first gate electrode, the second gate electrode being coupled to the second power line;
the first capacitor comprising the second electrode that overlaps with, and entirely surrounds a periphery of, the first electrode of the first capacitor in a plan view;
the second transistor including a second gate electrode opposite to the first gate electrode; and 
the third transistor including a second gate electrode opposite to the first gate electrode and coupled to the first power line.
However, in the same field of endeavor, fingerprint sensors (Joo, Abstract), Joo teaches:
A first capacitor (Cst) comprising a second electrode (440) that overlaps with, and entirely surrounds a periphery of, a first electrode (420) of the first capacitor in a plan view (See FIGS. 3 and 5: 440 overlaps with and entirely surrounds a periphery of 420 in a plan view).
Wu in view of Yang, in further view of Yang-2 contained a device which differed from the claimed device by the substitution of the first capacitor comprising the second electrode that overlaps with the first electrode of the first capacitor in a plan view, but does not explicitly entirely surround a periphery of the first electrode of the first capacitor in a plan view. Joo teaches the substituted element of a first capacitor comprising a second electrode that overlaps with, and entirely surrounds a periphery of, a first electrode of the first capacitor in a plan view. Their functions were known in the art to form a capacitor between two electrodes located in different layers. The second electrode taught by Wu in view of Yang, in further view of Yang-2 could have been substituted with the second electrode that overlaps with, and entirely surrounds a periphery of, the first electrode of the first capacitor in a plan view taught by Joo and the results would have been predictable and resulted in expanding the area of the second electrode so that it entirely surrounds the first electrode.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Wu in view of Yang, in further view of Yang-2, and in further view of Joo does not explicitly teach:
the first transistor including a second gate electrode opposite to the first gate electrode, the second gate electrode being coupled to the second power line;
the second transistor including a second gate electrode opposite to the first gate electrode; and 
the third transistor including a second gate electrode opposite to the first gate electrode and coupled to the first power line.
However, in the same field of endeavor, display devices with touch sensors (Miyake, Abstract and paragraph [0023]), Miyake teaches:
	A first transistor (M2) including a second gate electrode opposite to a first gate electrode (See paragraph [0144], last four lines), the second gate electrode being coupled to a second power line (See FIG. 10B: second gate electrode of M2 is coupled to VCath by its connection to 650);
	a second transistor (SW2) including a second gate electrode opposite to a first gate electrode (See paragraph [0144], last four lines; See FIGS. 10A-10D); and 
	a third transistor (SW3) including a second gate electrode opposite to a first gate electrode (See paragraph [0144], last four lines; See FIGS. 10A-10D) and coupled to its source electrode (As shown by Miyake’s discussion in paragraph [0072] as well as the various embodiments shown in FIGS. 10A-10D compared to the embodiment shown in FIG. 6, the third transistor performs substantially the same switching function when the second gate electrode is coupled to the source electrode of the third transistor; Furthermore, paragraph [0152] additionally discloses that other signal lines can be electrically connected to the back gates, or other combinations of connection can be employed).
	Furthermore, in the same field of endeavor, display devices with touch sensors (Takesue, Abstract), Takesue teaches:
	A transistor including a second gate electrode opposite to a first gate electrode is advantageous (See paragraph [0183]: the on-state current can be increased and the threshold voltage can be controlled; Furthermore, Takesue, paragraph [0183] discloses that to control the threshold voltage, a fixed potential that is different from a potential of the first gate electrode is supplied to the second gate electrode).
Wu in view of Yang, in further view of Yang-2, and in further view of Joo contained a device which differed from the claimed device by the substitution of the first, second and third transistors lacking a second gate electrode opposite to the first gate electrode, with the second gate electrode of the first transistor and third transistor being coupled to the second and first power line, respectively. Miyake teaches the substituted element of a first, second and third transistor having the claimed structure. Their functions were known in the art to provide switching functions in a pixel circuit. As shown by Miyake’s discussion in paragraph [0072] as well as the various embodiments shown in FIGS. 10A-10D compared to the embodiment shown in FIG. 6, the first, second and third transistor perform substantially the same switching function regardless of the inclusion and connection point of a second gate electrode. Therefore, the single gate structure of the first, second and third transistor taught by Wu in view of Yang, in further view of Yang-2, and in further view of Joo could have been substituted with the double gate structure of the first, second and third transistor with the claimed connection taught by Miyake (by connecting the second gate electrodes of the first and third transistors to their own source electrodes) and the results would have been predictable and resulted in the first, second and third transistor performing substantially the same switching functions. Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Wu in view of Yang, in further view of Yang-2 to include the claimed elements because doing so would allow the on-state current to be increased and the threshold voltage to be controlled (See Takesue, paragraph [0183]).
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claim 2, Wu in view of Yang, in further view of Yang-2, in further view of Joo, and in further view of Miyake and Takesue teaches all of the elements of the claimed invention, as stated above. Furthermore, Wu in view of Yang, in further view of Yang-2, in further view of Joo, and in further view of Miyake and Takesue teaches:
The fingerprint sensor of claim 1, wherein the second gate electrode of the second transistor is coupled to the first gate electrode of the second transistor (See Miyake, FIG. 10B: the second gate electrode of SW2 is coupled to the first gate electrode of SW2; Furthermore, Takesue, paragraph [0183] discloses that on-state current is increased by setting the first and second gate of a transistor to have the same potential. Therefore, it would have been obvious to include the claimed elements according to the above combination).
In addition, the same motivation is used as the rejection for claim 1.

Regarding Claim 3, Wu in view of Yang, in further view of Yang-2, in further view of Joo, and in further view of Miyake and Takesue teaches all of the elements of the claimed invention, as stated above. Furthermore, Miyake and Takesue teaches:
The fingerprint sensor of claim 1, wherein the second gate electrode of the second transistor is coupled to a control line (See Miyake, FIG. 10D: the second gate electrode of SW2 is coupled to a control line BGL1; Furthermore, Takesue, paragraph [0183] discloses that to control the threshold voltage, a fixed potential that is different from a potential of the first gate electrode is supplied to the second gate electrode. Therefore, it would have been obvious to include the claimed elements according to the above combination).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the fingerprint sensor (as taught by Wu in view of Yang, in further view of Yang-2, in further view of Joo, and in further view of Miyake and Takesue) by including the additional claimed elements (as taught by Miyake and Takesue).
In addition, the same motivation is used as the rejection for claim 1.

Regarding Claim 7, Wu in view of Yang, in further view of Yang-2, in further view of Joo, and in further view of Miyake and Takesue teaches all of the elements of the claimed invention, as stated above. Furthermore, Miyake and Takesue teaches:
The fingerprint sensor of claim 1, wherein the second gate electrodes of the first and third transistors are coupled to source electrodes of the first and third transistors, respectively (According to the above combination, the second gate electrodes of the first and third transistors are coupled to source electrodes of the first and third transistors, respectively), and
the second gate electrode of the second transistor is coupled to the first gate electrode of the second transistor (See Miyake, FIG. 10B: the second gate electrode of SW2 is coupled to the first gate electrode of SW2; Furthermore, Takesue, paragraph [0183] discloses that on-state current is increased by setting the first and second gate of a transistor to have the same potential. Therefore, it would have been obvious to include the claimed elements according to the above combination).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the fingerprint sensor (as taught by Wu in view of Yang, in further view of Yang-2, in further view of Joo, and in further view of Miyake and Takesue) by including the additional claimed elements (as taught by Miyake and Takesue).
In addition, the same motivation is used as the rejection for claim 1.

Regarding Claim 8, Wu in view of Yang, in further view of Yang-2, in further view of Joo, and in further view of Miyake and Takesue teaches all of the elements of the claimed invention, as stated above. Furthermore, Wu in view of Yang, in further view of Yang-2, in further view of Joo, and in further view of Miyake and Takesue teaches:
The fingerprint sensor of claim 1, further comprising a fourth transistor (T7) coupled between the readout line and the second transistor (Wu, FIG. 4: T7 is coupled between 101 and T2), the fourth transistor including a first gate electrode coupled to the second scan line (Wu, FIG. 4: T7 includes a first gate electrode coupled to SN) and a second gate electrode opposite to the first gate electrode (See Miyake, paragraph [0144], last four lines; See Miyake, FIGS. 10A-10D: SW1 includes a second gate electrode opposite to the first gate electrode; See Takesue, paragraph [0183]: the on-state current can be increased and the threshold voltage can be controlled using the second gate electrode).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the fingerprint sensor (as taught by Wu in view of Yang, in further view of Yang-2, in further view of Joo, and in further view of Miyake and Takesue) by including the additional claimed elements (including a second gate electrode for the fourth transistor, as taught by Miyake and Takesue).
In addition, the same motivation is used as the rejection for claim 1.

Regarding Claim 9, Wu in view of Yang, in further view of Yang-2, in further view of Joo, and in further view of Miyake and Takesue teaches all of the elements of the claimed invention, as stated above. Furthermore, Miyake and Takesue teaches:
The fingerprint sensor of claim 8, wherein the second gate electrode of the fourth transistor is coupled to a source electrode of the fourth transistor (As shown by Miyake’s discussion in paragraph [0072] as well as the various embodiments shown in FIGS. 10A-10D compared to the embodiment shown in FIG. 6, the fourth transistor performs substantially the same switching function when the second gate electrode is coupled to the source electrode of the fourth transistor; Furthermore, Takesue, paragraph [0183] discloses that to control the threshold voltage, a fixed potential that is different from a potential of the first gate electrode is supplied to the second gate electrode).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the fingerprint sensor (as taught by Wu in view of Yang, in further view of Yang-2, in further view of Joo, and in further view of Miyake and Takesue) by including the additional claimed elements (coupling the second gate electrode of the fourth transistor to the source electrode of the fourth transistor, as taught by Miyake and Takesue).
In addition, the same motivation is used as the rejection for claim 1.

Regarding Claim 10, Wu in view of Yang, in further view of Yang-2, in further view of Joo, and in further view of Miyake and Takesue teaches all of the elements of the claimed invention, as stated above. Furthermore, Wu in view of Yang, in further view of Yang-2 teaches:
The fingerprint sensor of claim 1, wherein the first and second scan lines extend along a first direction while being spaced apart from each other in the sensing area (See Wu, FIG. 4: SL2 and SN extend along a first direction (horizontal) while being spaced apart from each other in the sensing area), 
the first power line, the second power line and the readout line extend along a second direction while being spaced apart from each other in the sensing area (See Wu, FIG. 4: V3 and 101 extend along a second direction (a vertical direction) while being spaced apart from each other in the sensing area) (See Yang, FIG. 2: a line connected to Vc, a line connected to Vdd, and read line extend along a first direction (vertical) while being spaced apart from each other in the sensing area), and
the pixel electrode is disposed in a unit area surrounded by the first and second scan lines, the first power line, the second power line, and the readout line (See Wu, FIG. 4: 111 is disposed in a unit area surrounded by SL2, SN, V3, V1 and 101).
Wu in view of Yang, in further view of Yang-2, in further view of Joo, and in further view of Miyake and Takesue as combined above contained a device which differed from the claimed device by the substitution of the second power line not explicitly extending in the second direction. Yang teaches the substituted element of a second power line extending in a second direction. Their functions were known in the art to provide power voltages to a sensor pixel. The arrangement of the second power line taught by Wu in view of Yang, in further view of Yang-2, in further view of Joo, and in further view of Miyake and Takesue as combined above could have been substituted with the power line extending in the second direction, as taught by Yang and the results would have been predictable and resulted in the sensor pixel receiving the second power voltage from a vertically arranged line.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claim 11, Wu in view of Yang, in further view of Yang-2, in further view of Joo, and in further view of Miyake and Takesue teaches all of the elements of the claimed invention, as stated above. Furthermore, Wu teaches:
The fingerprint sensor of claim 1, comprising:
a plurality of scan lines including the first and second scan lines (See FIG. 4: SN, SL1 and SL2 are a plurality of scan lines including the first and second scan lines);
a plurality of readout lines including the readout line (See paragraph [0100]: Therefore, with multiple fingerprint recognition unit circuits, there are a plurality of readout lines including the readout line);
a plurality of power lines including the first power line and the second power line (See FIG. 4: V1-V3 are a plurality of power lines including the first power line and the second power line); and
a plurality of sensor pixels including the at least one sensor pixel, the plurality of sensor pixels being coupled to the scan lines, the readout lines and the plurality of power lines (See paragraph [0100]: Therefore, with multiple fingerprint recognition unit circuits, there are a plurality of sensor pixels including the at least one sensor pixel, the plurality of sensor pixels being coupled to the scan lines, the readout lines and the plurality of power lines).

Regarding Claim 12, Wu teaches:
A fingerprint sensor (FIG. 10) including scan lines (FIG. 4: SN, SL1 and SL2), readout lines (FIG. 4: 101), a plurality of power lines (FIG. 4: V1-V3), and sensor pixels, which are arranged in a sensing area (See paragraph [0100]: at least one sensor pixel  is arranged in the depicted sensing area in FIG. 10), wherein at least one of the sensor pixels includes:
a pixel electrode coupled to a first node (See FIG. 4: 111 coupled to a first node);
a first transistor (T5) coupled between the first node and a second power line (V3) (See FIG. 4: T5 is coupled between the first node and V3), the first transistor including a first gate electrode coupled to a first scan line (SL2) (See FIG. 4: T5 includes a first gate electrode coupled to SL2);
a second transistor (T2) coupled between a first power line (V1) and any one readout line among the readout lines (101) (FIG. 4: T2 coupled between V1 and 101), the second transistor including a first gate electrode coupled to the first node (See FIG. 4:T2 includes a first gate electrode coupled to the first node); and
a third transistor (T1) coupled between the second transistor and the first power line to connect the second transistor to the first power line (See FIG. 4: T1 coupled between T2 and V1 to connect T2 to V1; See paragraph [0049]), the third transistor including a first gate electrode coupled to a second scan line (SN) (See FIG. 4: T1 includes a first gate electrode coupled to SN).
Wu does not explicitly teach:
A display device comprising:
a display panel including display pixels arranged in a display area; and
the fingerprint sensor, wherein at least one of the sensor pixels includes:
the first transistor including a second gate electrode opposite to the first gate electrode, the second gate electrode being coupled to the second power line;
a first capacitor coupled between the first node and a second scan line, and comprising a first electrode, and a second electrode comprising a portion of the pixel electrode that overlaps with, and entirely surrounds a periphery of, the first electrode of the first capacitor in a plan view;
the second transistor including a second gate electrode opposite to the first gate electrode; and 
the third transistor including a second gate electrode opposite to the first gate electrode and coupled to the first power line,
wherein the first electrode of the first capacitor is electrically connected to the first gate electrode of the third transistor and the second scan line via at least one contact hole, 
wherein the second electrode of the first capacitor overlaps the first electrode of the first capacitor in the plan view, and
wherein an area of the pixel electrode is greater than an area of the first electrode of the first capacitor in the plan view.
However, in the same field of endeavor, fingerprint sensors (Yang, Abstract), Yang teaches:
A display device (See the device discussed in paragraph [0120]) comprising: 
a display panel (See paragraph [0120], lines 1-3) including display pixels (FIG. 1) arranged in a display area (See FIG. 1 and paragraph [0120], lines 3-16; Therefore, the entire area of the display panel is a display area); and 
a fingerprint sensor including sensor pixels (FIG. 2), which are arranged in a sensing area (See FIG. 1 and paragraph [0120], lines 3-161; Therefore, the display device includes a fingerprint sensor including sensor pixels, as shown in FIG. 2, arranged in a sensing area), 
wherein at least one of the sensor pixels (See FIG. 2 showing the detailed sensor pixel) includes: 
	a first capacitor (Cj) coupled between a first node (d) and a second scan line (Scan2) (See FIG. 2, showing the coupling of C3), and comprising a first electrode, and a second electrode (See paragraph [0127]) comprising a portion of a pixel electrode that overlaps with the first electrode of the first capacitor in a plan view (See paragraph [0151]: the first electrode of Cj can include a pole piece integrated into it. Therefore, the combined pole piece and first electrode can be interpreted as a pixel electrode. Furthermore, in order for the first electrode of Cj to form a capacitance Cj with the second electrode, the second electrode must be overlapping with the first electrode of the first capacitor in a plan view),
wherein the first electrode of the first capacitor is electrically connected to a first gate electrode of a third transistor (M3) and a second scan line (Scan2) (See FIG. 2), 
wherein the second electrode of the first capacitor overlaps the first electrode of the first capacitor in the plan view (See paragraph [0127]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display device (as taught by Wu) by including a first capacitor coupled between the first node and a second scan line, and comprising a first electrode, and a second electrode comprising a portion of the pixel electrode, wherein the first electrode of the first capacitor is electrically connected to the first gate electrode of the third transistor and the second scan line (as taught by Yang). Doing so would have enabled the second transistor to be in the on or off state based on the potential at the second end of the first capacitor, thereby enabling a signal read line to transmit a signal corresponding to the state of the second transistor (See Yang, paragraph [0165]). To elaborate, Yang discloses in paragraph [0165] that the potential at the gate electrode of M2 depends on Cj. Therefore, the first capacitor of Yang provides additional control of the second transistor to be in the on or off state. Furthermore, implementing the first capacitor so that a second electrode comprises a portion of the pixel electrode, as taught by Yang, would have allowed for manufacturing to be simplified by implementing the pixel electrode as an electrode of the first capacitor (See Yang, paragraph [0151]).
Wu in view of Yang does not explicitly teach (see elements emphasized in italics):
the first transistor including a second gate electrode opposite to the first gate electrode, the second gate electrode being coupled to the second power line;
the first capacitor comprising the second electrode that overlaps with, and entirely surrounds a periphery of, the first electrode of the first capacitor in a plan view;
the second transistor including a second gate electrode opposite to the first gate electrode; and 
the third transistor including a second gate electrode opposite to the first gate electrode and coupled to the first power line,
wherein the first electrode of the first capacitor is electrically connected to the first gate electrode of the third transistor and the second scan line via at least one contact hole, 
wherein an area of the pixel electrode is greater than an area of the first electrode of the first capacitor in the plan view.
However, in the same field of endeavor, touch sensors (Yang-2, Abstract), Yang-2 teaches:
wherein a first electrode of a first capacitor (C1) is electrically connected to a second scan line (S2) (See paragraph [0028], lines 24-25; See FIG. 2) via at least one contact hole (See FIG. 1, showing that C1 is connected to S2 via a contact hole; See paragraph [0030], paragraph [0037] discussing the use of contact holes to connect elements in different layers), 
wherein a second electrode of the first capacitor overlaps the first electrode of the first capacitor in a plan view (See paragraph [0030], lines 19-21; See FIG. 1), and
wherein an area of a pixel electrode (N1) is greater than an area of the first electrode of the first capacitor in the plan view (See FIG. 1, showing that an area of N1 is greater than an area of the first electrode of C1 in the plan view).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display device (as taught by Wu in view of Yang) so the first electrode of the first capacitor is electrically connected to the first gate electrode of the third transistor and the second scan line via at least one contact hole (using at least one contact hole, as taught by Yang-2 to make the connection between the first capacitor and the third transistor and second scan line, as taught by Yang), wherein an area of the pixel electrode is greater than an area of the first electrode of the first capacitor in the plan view (as taught by Yang-2). Doing so would have facilitated a connection between the first capacitor and structures in other layers (See Yang-2, paragraphs [0030], paragraph [0037]) and allowed for the sensitivity of the device to be increased by making the pixel electrode with a relatively large area (See Yang, paragraph [0151).
Wu in view of Yang, in further view of Yang-2 does not explicitly teach:
	the first transistor including a second gate electrode opposite to the first gate electrode, the second gate electrode being coupled to the second power line;
the first capacitor comprising the second electrode that overlaps with, and entirely surrounds a periphery of, the first electrode of the first capacitor in a plan view;
the second transistor including a second gate electrode opposite to the first gate electrode; and 
the third transistor including a second gate electrode opposite to the first gate electrode and coupled to the first power line.
However, in the same field of endeavor, fingerprint sensors (Joo, Abstract), Joo teaches:
A first capacitor (Cst) comprising a second electrode (440) that overlaps with, and entirely surrounds a periphery of, a first electrode (420) of the first capacitor in a plan view (See FIGS. 3 and 5: 440 overlaps with and entirely surrounds a periphery of 420 in a plan view).
Wu in view of Yang, in further view of Yang-2 contained a device which differed from the claimed device by the substitution of the first capacitor comprising the second electrode that overlaps with the first electrode of the first capacitor in a plan view, but does not explicitly entirely surround a periphery of the first electrode of the first capacitor in a plan view. Joo teaches the substituted element of a first capacitor comprising a second electrode that overlaps with, and entirely surrounds a periphery of, a first electrode of the first capacitor in a plan view. Their functions were known in the art to form a capacitor between two electrodes located in different layers. The second electrode taught by Wu in view of Yang, in further view of Yang-2 could have been substituted with the second electrode that overlaps with, and entirely surrounds a periphery of, the first electrode of the first capacitor in a plan view taught by Joo and the results would have been predictable and resulted in expanding the area of the second electrode so that it entirely surrounds the first electrode.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Wu in view of Yang, in further view of Yang-2, and in further view of Joo does not explicitly teach:
	the first transistor including a second gate electrode opposite to the first gate electrode, the second gate electrode being coupled to the second power line;
the second transistor including a second gate electrode opposite to the first gate electrode; and 
the third transistor including a second gate electrode opposite to the first gate electrode and coupled to the first power line.
However, in the same field of endeavor, display devices with touch sensors (Miyake, Abstract and paragraph [0023]), Miyake teaches:
	A first transistor (M2) including a second gate electrode opposite to a first gate electrode (See paragraph [0144], last four lines), the second gate electrode being coupled to a second power line (See FIG. 10B: second gate electrode of M2 is coupled to VCath by its connection to 650);
	a second transistor (SW2) including a second gate electrode opposite to a first gate electrode (See paragraph [0144], last four lines; See FIGS. 10A-10D); and 
	a third transistor (SW3) including a second gate electrode opposite to a first gate electrode (See paragraph [0144], last four lines; See FIGS. 10A-10D) and coupled to its source electrode (As shown by Miyake’s discussion in paragraph [0072] as well as the various embodiments shown in FIGS. 10A-10D compared to the embodiment shown in FIG. 6, the third transistor performs substantially the same switching function when the second gate electrode is coupled to the source electrode of the third transistor; Furthermore, paragraph [0152] additionally discloses that other signal lines can be electrically connected to the back gates, or other combinations of connection can be employed).
	Furthermore, in the same field of endeavor, display devices with touch sensors (Takesue, Abstract), Takesue teaches:
	A transistor including a second gate electrode opposite to a first gate electrode is advantageous (See paragraph [0183]: the on-state current can be increased and the threshold voltage can be controlled; Furthermore, Takesue, paragraph [0183] discloses that to control the threshold voltage, a fixed potential that is different from a potential of the first gate electrode is supplied to the second gate electrode).
Wu in view of Yang, in further view of Yang-2, and in further view of Joo contained a device which differed from the claimed device by the substitution of the first, second and third transistors lacking a second gate electrode opposite to the first gate electrode, with the second gate electrode of the first transistor and third transistor being coupled to the second and first power line, respectively. Miyake teaches the substituted element of a first, second and third transistor having the claimed structure. Their functions were known in the art to provide switching functions in a pixel circuit. As shown by Miyake’s discussion in paragraph [0072] as well as the various embodiments shown in FIGS. 10A-10D compared to the embodiment shown in FIG. 6, the first, second and third transistor perform substantially the same switching function regardless of the inclusion and connection point of a second gate electrode. Therefore, the single gate structure of the first, second and third transistor taught by Wu in view of Yang, in further view of Yang-2, and in further view of Joo could have been substituted with the double gate structure of the first, second and third transistor with the claimed connection taught by Miyake (by connecting the second gate electrodes of the first and third transistors to their own source electrodes) and the results would have been predictable and resulted in the first, second and third transistor performing substantially the same switching functions. Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Wu in view of Yang, in further view of Yang-2 to include the claimed elements because doing so would allow the on-state current to be increased and the threshold voltage to be controlled (See Takesue, paragraph [0183]).
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claim 13, Wu in view of Yang, in further view of Yang-2, in further view of Joo, and in further view of Miyake and Takesue teaches all of the elements of the claimed invention, as stated above. Furthermore, Wu in view of Yang, in further view of Yang-2, in further view of Joo, and in further view of Miyake and Takesue teaches:
The display device of claim 12, wherein the second gate electrode of the second transistor is coupled to the first gate electrode of the second transistor (See Miyake, FIG. 10B: the second gate electrode of SW2 is coupled to the first gate electrode of SW2; Furthermore, Takesue, paragraph [0183] discloses that on-state current is increased by setting the first and second gate of a transistor to have the same potential. Therefore, it would have been obvious to include the claimed elements according to the above combination).
In addition, the same motivation is used as the rejection for claim 12.

Regarding Claim 14, Wu in view of Yang, in further view of Yang-2, in further view of Joo, and in further view of Miyake and Takesue teaches all of the elements of the claimed invention, as stated above. Furthermore, Miyake and Takesue teaches:
The display device of claim 12, wherein the second gate electrode of the second transistor is coupled to a control line (See Miyake, FIG. 10D: the second gate electrode of SW2 is coupled to a control line BGL1; Furthermore, Takesue, paragraph [0183] discloses that to control the threshold voltage, a fixed potential that is different from a potential of the first gate electrode is supplied to the second gate electrode. Therefore, it would have been obvious to include the claimed elements according to the above combination).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the display device (as taught by Wu in view of Yang, in further view of Yang-2, in further view of Joo, and in further view of Miyake and Takesue) by including the additional claimed elements (as taught by Miyake and Takesue).
In addition, the same motivation is used as the rejection for claim 12.

Regarding Claim 19, Wu in view of Yang, in further view of Yang-2, in further view of Joo, and in further view of Miyake and Takesue teaches all of the elements of the claimed invention, as stated above. Furthermore, Wu in view of Yang, in further view of Yang-2, in further view of Joo, and in further view of Miyake and Takesue teaches:
The display device of claim 12, wherein at least one of the sensor pixels further includes a fourth transistor (T7) coupled between the one readout line and the second transistor (Wu, FIG. 4: T7 is coupled between 101 and T2), wherein the fourth transistor includes:
a first gate electrode coupled to the second scan line (Wu, FIG. 4: T7 includes a first gate electrode coupled to SN);
a drain electrode coupled to the one readout line (Wu, FIG. 4: T7 includes a drain electrode coupled to 101); and
a source electrode (Wu, FIG. 4: T7 includes a source electrode) and a second gate electrode (See Miyake, paragraph [0144], last four lines; See Miyake, FIGS. 10A-10D: SW1 includes a second gate electrode opposite to the first gate electrode; See Takesue, paragraph [0183]: the on-state current can be increased and the threshold voltage can be controlled using the second gate electrode), coupled to the second transistor (As shown by Miyake’s discussion in paragraph [0072] as well as the various embodiments shown in FIGS. 10A-10D compared to the embodiment shown in FIG. 6, the fourth transistor performs substantially the same switching function when the second gate electrode is coupled to the source electrode of the fourth transistor; Furthermore, Takesue, paragraph [0183] discloses that to control the threshold voltage, a fixed potential that is different from a potential of the first gate electrode is supplied to the second gate electrode).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the fingerprint sensor (as taught by Wu in view of Yang, in further view of Yang-2, in further view of Joo, and in further view of Miyake and Takesue) by including the additional claimed elements (including a second gate electrode for the fourth transistor connected to the source electrode of the fourth transistor, as taught by Miyake and Takesue, arriving at the second gate electrode coupled to the second transistor).
In addition, the same motivation is used as the rejection for claim 12.

Regarding Claim 20, Wu in view of Yang, in further view of Yang-2, in further view of Joo, and in further view of Miyake and Takesue teaches all of the elements of the claimed invention, as stated above. Furthermore, Wu in view of Yang, in further view of Yang-2, in further view of Joo, and in further view of Miyake and Takesue teaches:
The display device of claim 12, wherein the sensing area is disposed to overlap with the display area (See Yang, paragraph [0120], lines 3-16: the entire area of the panel corresponds to the display area. Therefore the sensing area of the sensor pixels in FIG. 2 in Yang overlaps with the display area. Therefore, as combined above, the sensing area taught by Wu would be disposed to overlap with the display area).

Regarding Claim 21, Wu in view of Wu in view of Yang, in further view of Yang-2, in further view of Joo, and in further view of Miyake and Takesue teaches all of the elements of the claimed invention, as stated above. Furthermore, Wu in view of Yang, in further view of Yang-2, in further view of Joo, and in further view of Miyake and Takesue teaches:
The fingerprint sensor of claim 1, wherein the first transistor is configured to connect the second power line to the first node to set a voltage of the first node to an initialization voltage (See Wu, paragraph [0067], last six lines), wherein the second scan line is configured to supply a gate-on voltage to the third transistor and to the first capacitor (As discussed above, Wu was modified to include the first capacitor (Cj in FIG. 2) of Yang connected to the second scan line. Therefore, the first capacitor, as taught by the combination of Wu in view of Yang teaches that the second scan line is configured to supply a gate-on voltage to the first capacitor) to turn the third transistor on to connect the second transistor to the first power line (See Wu, paragraph [0081]: See FIG. 4: T1 is turned on by a gate-on voltage at SN to connect T2 to V1), and
wherein the first capacitor is configured to change the voltage of the first node from the initialization voltage according to the gate-on voltage supplied from the second scan line (See Yang, paragraph [0165]; As shown in Yang, FIG. 3, S104 the gate-on voltage is supplied to Cj via Scan2, which changes the voltage of d).

Claims 5, 6 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Yang, in further view of Yang-2, in further view of Joo, and in further view of Miyake and Takesue as applied to claims 1 and 12 above, and further in view of Kimura et al. (US 20160282990 A1), hereinafter Kimura.

Regarding Claim 5, Wu in view of Yang, in further view of Yang-2, in further view of Joo, and in further view of Miyake and Takesue as combined above does not explicitly teach:
The fingerprint sensor of claim 1, wherein the first gate electrodes of the first, second, and third transistors are disposed on active layers of the first, second, and third transistors, respectively, to be spaced apart from the active layers, and 
the second gate electrodes of the first, second, and third transistors are disposed between a sensor substrate and the active layers of the first, second, and third transistors, respectively, to be spaced apart from the active layers.
However, in the same field of endeavor, display devices with touch sensors (Kimura, Abstract), Kimura teaches:
a first gate electrode (723) of a transistor (811) is disposed on active layers (742) of the transistor to be spaced apart from the active layers (See FIG. 81A2, showing the claimed configuration), and 
a second gate electrode (746) of the transistor is disposed between a sensor substrate (771) and the active layers of the transistor to be spaced apart from the active layers (See FIG. 81A2, showing the claimed configuration).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the fingerprint sensor (as taught by Wu in view of Yang, in further view of Yang-2, in further view of Joo, and in further view of Miyake and Takesue) so each of the first, second and third transistors is configured as claimed (configuring the transistors in the same manner as the transistor, as taught by Kimura). Doing so would give the transistors a comparatively high on-state current for their areas (See Kimura, paragraph [0502]).

Regarding Claim 6, Wu in view of Yang, in further view of Yang-2, in further view of Joo, and in further view of Miyake and Takesue, and in further view of Kimura teaches all of the elements of the claimed invention, as stated above. Furthermore, Wu in view of Yang, in further view of Yang-2, in further view of Joo, and in further view of Miyake and Takesue, and in further view of Kimura teaches:
The fingerprint sensor of claim 5, wherein each of the second gate electrodes of the first, second, and third transistors is configured with a light shielding conductive layer (See Kimura, paragraph [0508]; Since the first, second and third transistors as taught by Wu in view of Yang, in further view of Yang-2, and in further view of Miyake and Takesue adopted the structure of the transistor taught by Kimura, each of the second gate electrodes of the first, second, and third transistors is configured with a light shielding conductive layer in the same manner).
In addition, the motivation for one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide a light shielding conductive layer for each of the second gate electrodes would be to prevent photodegradation of the semiconductor layer (Kimura, paragraph [0508])

Regarding Claim 16, Wu in view of Yang, in further view of Yang-2, in further view of Joo, and in further view of Miyake and Takesue as combined above does not explicitly teach:
The display device of claim 12, wherein each of the first, second, and third transistors includes: 
an active layer disposed on a sensor substrate, the active layer including a channel region; 
the first gate electrode disposed on the active layer to overlap with the channel region; 
the second gate electrode disposed between the sensor substrate and the active layer to overlap with the channel region; and 
a source electrode and a drain electrode, respectively coupled to different ends of the active layer.
However, in the same field of endeavor, display devices with touch sensors (Kimura, Abstract), Kimura teaches:
wherein a transistor includes:
an active layer (742) disposed on a sensor substrate (771), the active layer including a channel region (See paragraph [0498], lines 1-4); 
a first gate electrode (723) disposed on the active layer (See FIG. 81A2, showing the claimed configuration) to overlap with the channel region (See paragraph [0498], lines 1-4); 
a second gate electrode (746) disposed between the sensor substrate and the active layer (See FIG. 81A2, showing the claimed configuration) to overlap with the channel region (See paragraph [0498], lines 1-4); and 
a source electrode and a drain electrode (744a, 744b) (See paragraph [0483], lines 5-8), respectively coupled to different ends of the active layer (See FIG. 81A2, showing the claimed configuration).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display device (as taught by Wu in view of Yang, in further view of Yang-2, in further view of Joo, and in further view of Miyake and Takesue) so each of the first, second and third transistors is configured as claimed (configuring the transistors in the same manner as the transistor, as taught by Kimura). Doing so would give the transistors a comparatively high on-state current for their areas (See Kimura, paragraph [0502]).

Regarding Claim 17, Wu in view of Yang, in further view of Yang-2, in further view of Joo, and in further view of Miyake and Takesue, and in further view of Kimura teaches all of the elements of the claimed invention, as stated above. Furthermore, Wu in view of Yang, in further view of Yang-2, in further view of Joo, and in further view of Miyake and Takesue, and in further view of Kimura teaches:
The display device of claim 16, wherein each of the second gate electrodes of the first, second, and third transistors is configured with a light shielding conductive layer (See Kimura, paragraph [0508]; Since the first, second and third transistors as taught by Wu in view of Yang, in further view of Yang-2, and in further view of Miyake and Takesue adopted the structure of the transistor taught by Kimura, each of the second gate electrodes of the first, second, and third transistors is configured with a light shielding conductive layer in the same manner).
In addition, the motivation for one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide a light shielding conductive layer for each of the second gate electrodes would be to prevent photodegradation of the semiconductor layer (Kimura, paragraph [0508])

Regarding Claim 18, Wu in view of Yang, in further view of Yang-2, in further view of Joo, and in further view of Miyake and Takesue, and in further view of Kimura teaches all of the elements of the claimed invention, as stated above. Furthermore, Miyake and Takesue teaches:
The display device of claim 16, wherein the second gate electrodes of the first and third transistors are coupled to source electrodes of the first and third transistors, respectively (According to the above combination, the second gate electrodes of the first and third transistors are coupled to source electrodes of the first and third transistors, respectively).
In addition, the same motivation is used as the rejection for claim 12.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Yang, in further view of Yang-2, in further view of Joo, and in further view of Miyake and Takesue as applied to claim 1 above, and further in view of Migliorato et al. (US 6657269 B2), hereinafter Migliorato.

Regarding Claim 22, Wu in view of Yang, in further view of Yang-2, in further view of Joo, and in further view of Miyake and Takesue as combined above does not explicitly teach:
The fingerprint sensor of claim 1, wherein the first gate electrode of the second transistor overlaps with another portion of the pixel electrode, and is connected to the another portion via a contact hole.
However, in the same field of endeavor, capacitive sensors (Migliorato), Migliorato teaches:
A first gate electrode (26) of a second transistor (FIG. 1: T1) overlaps with another portion of a pixel electrode (10), and is connected to the another portion via a contact hole (See FIG. 3: the first gate electrode 26 of T1 overlaps with another portion of 10 and is connected to the another portion via a contact hole in 52).
Wu in view of Yang, in further view of Yang-2, in further view of Joo, and in further view of Miyake and Takesue contained a device which differed from the claimed device by the substitution of the first gate electrode of the second transistor is connected to the pixel electrode (See Wu, FIG. 4: the first gate electrode of T2 is connected to 111), but not explicitly overlapping with another portion of the pixel electrode, and is connected to the another portion via a contact hole. Migliorato teaches the substituted element of a first gate electrode of a second transistor overlaps with another portion of a pixel electrode, and is connected to the another portion via a contact hole. Their functions were known in the art to provide a second transistor with the first gate electrode connected to the pixel electrode. The connection of the first gate electrode of the second transistor taught by Wu in view of Yang, in further view of Yang-2, in further view of Joo, and in further view of Miyake and Takesue could have been substituted with the connection of the first gate electrode of the second transistor taught by Migliorato and the results would have been predictable and resulted in using a via hole to connect an overlapping portion of the first gate electrode and the pixel electrode.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Response to Arguments
Applicant’s arguments dated 01/24/2022 have been considered but are not persuasive and moot on the grounds of new rejections.
	Applicant argues the following (Remarks, page 12): “First, the first capacitor C1 of Yang-2, including the first and second electrodes of the first capacitor C1, appears to be spaced apart from the touch electrode N1 (which appears to be equated with the pixel electrode) in a plan view, and thus, the second electrode of the first capacitor C1 does not appear to comprise a portion of the touch electrode N1. The second electrode of the first capacitor C1 is therefore not a "second electrode" in accordance with claim 1, which requires that the "second electrode" of the first capacitor to "compris[es] a portion of the pixel electrode." Neither should the alleged second electrode of the first capacitor C1 of Yang-2 be comparable to the alleged second electrode in the Office action's modification of Wu by Yang, which, pursuant to the Office action, allegedly comprises a portion of the detection electrode 111 of Wu”. The Examiner respectfully disagrees. This argument is not convincing because it is attacking references individually where the rejections are based on combinations of references (See MPEP 2145 (IV)). Specifically, the Examiner does not allege that Yang-2 teaches that the second electrode of the first capacitor C1 comprises a portion of the pixel electrode. Rather, Yang is relied upon to teach this aspect of the claimed invention. Yang-2 is merely relied upon to teach that an area of the pixel electrode is greater than an area of the first electrode of the first capacitor in the plan view. Therefore, as modified according to Yang-2, the area of the pixel electrode, which includes a portion corresponding to the second electrode of the first capacitor, as taught by Yang, would be increased to be larger than the area of the first electrode of the first capacitor.
	Applicant argues the following (Remarks, pages 12-13): “Therefore, a person of ordinary skill in the art, upon reviewing Wu, Yang, and Yang-2 as a whole, would have had no apparent reason or motivation to look to the Yang-2's teachings regarding the first capacitor C1 and touch electrode N1 to further modify the Office action's modification of Wu by Yang to arrive at an embodiment wherein both "a second electrode compris[es] a portion of the pixel electrode" and "an area of the pixel electrode is greater than an area of the first electrode of the first capacitor in the plan view," as recited in claim 1”. The Examiner respectfully disagrees. The Examiner submits that one of ordinary skill in the art would look to the teachings of Yang-2 because it is analogous art that is in the same field of endeavor to the claimed invention, and because Yang-2 includes a first capacitor C1 and pixel electrode N1 (See FIGS. 1 and 2) and that are analogous to the first capacitor Cj (See FIG. 2) and pixel electrode (See paragraph [0151]) of Yang. Therefore, one of ordinary skill in the art would recognize that the areas of the structures taught by Yang-2 would be applicable to the analogous structures in Yang. Furthermore, one of ordinary skill in the art would be motivated to apply this modification for the reasons discussed in the above rejections.
	Applicant argues the following (Remarks, page 13): “Such a combination of Wu, Yang, and Yang-2 also does not appear to consider the claimed features as a whole, as is required, but rather impermissibly evaluates the claimed features in isolation. MPEP 2103(I)(C) ("Examiners may not dissect a claimed invention into discrete elements and then evaluate the elements in isolation. Instead, the claim as a whole must be considered. See, e.g., Diamond v. Diehr, 450 U.S. 175, 188-89, 209 USPQ 1, 9 (1981)." (emphasis added))”. The Examiner respectfully disagrees. Specifically, in the above rejections, the Examiner does consider the claim features as a whole, not in isolation. In particular, the Examiner submits that in combining Wu in view of Yang with Yang-2, the Examiner evaluates whether it would have been obvious to include both the claimed features of a first capacitor comprising a first electrode, and a second electrode comprising a portion of the pixel electrode, and wherein an area of the pixel electrode is greater than an area of the first electrode of the first capacitor in the plan view, in combination, not individually. In particular, the Examiner submits that Wu in view of Yang teaches a first capacitor comprising a first electrode, and a second electrode comprising a portion of the pixel electrode and that Yang-2 teaches wherein an area of the pixel electrode is greater than an area of the first electrode of the first capacitor in the plan view. Finally, the Examiner concludes that it would have been obvious to modify the existing structures taught by Wu in view of Yang to include the additional features taught by Yang-2, arriving at the claimed invention including both of the argued features. Therefore, the obviousness analysis presented in the above rejection considers the claimed features as a whole.
	Applicant argues the following (Remarks, page 13): “Second, Applicant respectfully traverses that a person of ordinary skill in the art would have been motivated, upon reviewing paragraph [0151] of Yang, to further modify Wu (as modified by Yang) by Yang-2 to arrive at an embodiment wherein "an area of the pixel electrode is greater than an area of the first electrode of the first capacitor in the plan view," as recited in claim 1. Page 5 of the Office action has acknowledged that Yang does not teach "wherein an area of the pixel electrode is greater than an area of the first electrode of the first capacitor in the plan view." Paragraph [0151] of Yang merely discloses that "it is also feasible to directly use the first electrode of the detecting capacitor Cj to sense a touch (i.e., the pole piece in the figure may be integrated into the first electrode of the detecting capacitor Cj)." Neither paragraph [0151] of Yang nor the remainder of Yang appears to illustrate, disclose, or even suggest that, when the first electrode of the detecting capacitor Cj has the pole piece integrated into it and is directly used to sense a touch, the pole piece has a greater area than the second electrode of the detecting capacitor Cj”. The Examiner respectfully disagrees. This argument is not convincing because it is attacking references individually where the rejections are based on combinations of references (See MPEP 2145 (IV)). Specifically, the Examiner does not allege that Yan teaches an area of the pixel electrode is greater than an area of the first electrode of the first capacitor in the plan view. Rather, Yang-2 is relied upon to teach this aspect of the claimed invention. Furthermore, the Examiner submits that Yang provides the motivation for including a pixel electrode with an area of the first electrode of the first capacitor in the plan view, which is that it would have allowed for the sensitivity of the device to be increased by making the pixel electrode with a relatively large area (See Yang, paragraph [0151). Therefore, the Examiner submits that one of ordinary skill in the art would have been motivated to include the features taught by Yang-2.
	For the above reasons, the Examiner submits that a proper prima facie case of obviousness has been established in the above rejections (See MPEP 2142).
	Applicant argues (Remarks, page 14) that Wu, Yang and Yang-2 do not teach the amended limitations of the independent claims. These arguments are respectfully moot on the grounds of new rejections. Specifically, Joo has been introduced to render the amended limitations obvious in combination with the previously relied upon references. 
	Applicant argues the following (Remarks, pages 14-15): “Neither should a person of ordinary skill in the art, without impermissible hindsight and without substantial reconstruction and redesign, have been motivated to combine Wu, Yang, Yang-2, Miyake, Takesue, and Kimura to arrive at an embodiment wherein "a first capacitor ... comprising a first electrode, and a second electrode comprising a portion of the pixel electrode that overlaps with, and entirely surrounds a periphery of, the first electrode of the first capacitor in a plan view," as is now recited in amended claim 1. (emphasis added). MPEP 2142 ("[l]mpermissible hindsight must be avoided and the legal conclusion must be reached on the basis of the facts gleaned from the prior art."); 2143.01(VI) ("The court reversed the rejection holding the 'suggested combination of references would require a substantial reconstruction and redesign of the elements shown in" the primary reference)”. The Examiner respectfully disagrees. Specifically, the Examiner submits that in each rejection above, the analysis takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made (as illustrated by the teachings of the prior art) and does not include knowledge gleaned only from applicant’s disclosure. Therefore, the Examiner submits that impermissible hindsight has not been used (See MPEP 2145 (X) (A)). Furthermore, the Examiner disagrees that the modifications proposed in the above rejections would require substantial reconstruction and redesign of the elements shown in [the primary reference] as well as a change in the basic principle under which the [primary reference] construction was designed to operate. In particular, each of the secondary references is shown to be analogous prior art, and includes elements that are analogous to the those in the primary reference. Furthermore, there is nothing to suggest that the proposed modifications would change the principle of operation of the base reference (the elements in the base reference Wu are not altered in such a way as to prevent it from being able to operate as a sensor). Absent specific arguments as to how the proposed modifications change the principle of operation of the base reference, this argument does not overcome the conclusion of obviousness set forth in the above rejections.
	Applicant argues (Remarks, page 16) that the prior art of record does not teach the amended limitations of new claim 22. These arguments are respectfully moot on the grounds of new rejections. Specifically, Migliorato has been introduced to render the amended limitations obvious in combination with the previously relied upon references.
For the above reasons, Applicant’s arguments are not convincing to overcome the current rejections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Teranuma, Osamu (US-20030016024-A1): pertinent for its disclosure of a sensor including capacitors for detecting a finger (See FIG. 5).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin X Casarez whose telephone number is (571)270-5332. The examiner can normally be reached Monday-Friday: 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN X CASAREZ/Examiner, Art Unit 2692